Citation Nr: 1026517	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  92-08 338A	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	 Entitlement to an initial rating in excess of 30 percent 
for osteoarthritis of the left knee followed by left knee 
replacement, for the period from September 1, 1990, 
forward.

2.	Entitlement to a higher initial separate rating for painful 
motion of the left knee, currently rated as 10 percent 
disabling for the period from September 1, 1990, to January 
10, 2005, and noncompensably disabling thereafter.

3.	Entitlement to an initial rating in excess of 20 percent 
for gout of the left great toe, for the period from 
September 1, 1990, forward.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington , D.C.


FINDING OF FACT

On June 29, 2010, prior to the promulgation of a decision in the 
appeal, the Board received a written request from the Veteran for 
withdrawal of all of his appeals presently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn by written correspondence 
received on June 29, 2010, his appeal as to all issues currently 
before the Board and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


